     Case 2:19-cv-00634 Document 13 Filed 11/20/20 Page 1 of 3 PageID #: 57




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BRENDA LAWSON,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00634

CITY OF DUNBAR,

                              Defendant.



                                             ORDER

       Pending before this Court is a Complaint filed by Plaintiff Brenda Lawson (“Plaintiff”).

(ECF No. 2.) By standing order entered on January 4, 2016, and filed in this case on September

4, 2019, (ECF No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings and a recommendation for disposition (“PF&R”). Magistrate

Judge Tinsley filed his PF&R on July 15, 2020, recommending that this Court find that Plaintiff’s

Complaint fails to state a claim upon which relief can be granted against Defendant City of Dunbar

(“Defendant”). (ECF No. 4.) On September 3, 2020, this Court adopted the PF&R and dismissed

this action without prejudice. (ECF No. 5.) However, a week later, Plaintiff filed a Motion to

Reopen the Case. (ECF No. 7.) Per an October 13, 2020 Order, this Court granted the Motion to

Reopen the Case and directed Plaintiff to file specific objections to the PF&R no later than October

27, 2020. (ECF No. 10.) While Plaintiff did timely file a document titled “Objections”, this

document failed to substantively address the PF&R and failed to specifically object to the


                                                 1
     Case 2:19-cv-00634 Document 13 Filed 11/20/20 Page 2 of 3 PageID #: 58




substance or findings in the PF&R. (See ECF No. 11.) The stated objections merely amount to a

brief and general recitation of the allegations in her Complaint. (Compare ECF No. 2 with ECF

No. 11.)

        This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no specific

objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely and

specific objections constitute a waiver of de novo review and Plaintiff's right to appeal this Court's

order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, this Court need not

conduct a de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate's proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Objections to the PF&R in this case were due on October 27, 2020. (ECF No. 10.) To

date, Plaintiff has failed to submit any specific objections in response to the PF&R that are not

merely general or conclusory in their nature. This failure constitutes a waiver of de novo review

and Plaintiff's right to appeal this Court's order.

        Accordingly, the Court ADOPTS the PF&R, (ECF No. 4), in full and DISMISSES

WITHOUT PREJUDICE Plaintiff’s Complaint. (ECF No. 2.) The Court DIRECTS the Clerk

to remove this action from the docket of the Court.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.


                                                      2
Case 2:19-cv-00634 Document 13 Filed 11/20/20 Page 3 of 3 PageID #: 59




                               ENTER:       November 20, 2020




                                  3
